Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Sharpe, J.), imposed November 30, 1982, upon his own conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being a term of imprisonment of 4 to 12 years.
Sentence affirmed.
The sentencing court did not abuse its discretion in imposing sentence and defendant has offered no reasons for this court to exercise its own discretion and reduce the sentence *676(see, People v Suitte, 90 AD2d 80). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.